PER CURIAM.
Clinton C. Hanson appeals the summary denial of his motion for post-conviction relief pursuant to Rule 3.850, Florida Rule of Criminal Procedure. We find no merit in the points raised on appeal except for the claim that Hanson did not receive all the jail time credit to which he is entitled. We remand to the trial court and instruct it to either forward to this court portions of the record confirming that no additional credit was due beyond the 56 days awarded, or to conduct an evidentiary hearing on that issue. Otherwise, the denial of appellant’s motion is affirmed.
AFFIRMED IN PART; REMANDED.
ANTOON, C.J., HARRIS and PETERSON, JJ., concur.